Citation Nr: 0615084	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  97-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her youngest daughter, L. L. M.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1948 and from October 1950 to October 1951.  He died 
in March 1996.  The appellant is the veteran's surviving 
spouse.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In pertinent part, the RO 
denied service connection for the cause of the veteran's 
death as not well grounded.

In October 2003, the appellant, her son, and one of her 
daughters testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO; a copy of the transcript 
is associated with the record. 

In March 2004 and July 2005, the Board remanded the case for 
additional development; it is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death on the basis that he 
died of a radiogenic disease due to exposure to ionizing 
radiation during his period of service in World War II, while 
serving with the Army at Los Alamos National Laboratory 
(LANL).  

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

As noted above, the Board remanded the case in March 2004 and 
July 2005 for further development under the "other 
exposure" radiation claim procedures set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii) (2005).  Even though VA issued VA notice 
letters in August 2004 and August 2005, neither letter 
advised the appellant of what was needed to establish service 
connection for the cause of the veteran's death due to in-
service exposure to ionizing radiation.  In fact, the August 
2005 VA notice letter was addressed to the deceased veteran, 
not the appellant.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish service connection for the 
cause of the veteran's death due to in-service exposure to 
ionizing radiation or an effective date, if service 
connection is granted on appeal.  38 C.F.R. § 3.159(b)(1). 

It appears VA may have sent the veteran's claims folder to 
the Under Secretary for Health for preparation of estimate of 
his probable dose exposure to ionizing radiation in service 
in March 2006, but no response is associated with the record.  
Much of the additional development asked for in the July 2005 
remand was improperly done or not done.  For example, a 
supplemental statement of the case was not issued.  
Therefore, this case must be  remanded for compliance with 
38 C.F.R. § 3.311(a)(2)(iii) and the Board's remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order).  

As noted in the July 2005 remand, it did not appear that an 
attempt was made to search for morning reports during May and 
June 1946 for the H&S Company, 38th Engineer Battalion 
(Special) located at Sandia Base, Albuquerque, New Mexico, 
the veteran's unit at the time of his separation.  Instead of 
seeking morning reports during May and June 1946 for the H&S 
Company, 38th Engineer Battalion (Special) located at Sandia 
Base, Albuquerque, New Mexico, a PIES search was developed 
for morning reports from "Sandia Arabia, New Mexico" not 
"Sandia Base, Albuquerque, New Mexico" as instructed in the 
July 2005 remand.  The VA did not make any attempt to seek 
records from the Los Alamos Hospital for the same period, 
during which the claimant asserts that the veteran was 
hospitalized as a result of his claimed exposure to radiation 
on May 21, 1946.  On remand, VA should make another attempt 
to obtain morning reports and hospital records for the 
veteran of the period of May and June 1946.  The Board 
observes that a February 2006 response from the Department of 
the Army reflects that a search of the LANL Dosimetry 
Repository revealed no occupational exposure record for the 
veteran.  However, the appellant's daughter, a registered 
radiologic technologist with the American Registry of 
Radiologic Technologists licensed in the State of Texas to 
practice as a medical radiologic technologist, testified that 
the veteran and other Army personnel generally were not given 
dosimetry badges to wear.  The Board observes, that if 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Finally, before sending the claims folder to the 
Under Secretary for Health for a preparation of a probable 
dose estimate, VA should obtain from the Internet, and 
associate with the claims folder, information related to the 
May 21, 1946 incident at the following sites: 
http://www.childrenofthemanhattanproject.org/FH/LA/Louis_Slot
in_1.htm; http://www.lanl.gov/history/people/E_Graves.shtml; 
http://collections.ic.gc.ca/heirloom_series/volume6/552-
255.htm; http://www.roadtechs.com/rpchron.htm; 
http://en.wikipedia.org/wiki/Louis_Slotin; and 
http://en.wikipedia.org/wiki/List_of_nuclear_accidents.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103a and 5103A (West 2002) and C.F.R. 
§ 3.159 (2005); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must send the appellant a 
corrective notice, that: (1) explains the 
information and evidence needed to 
establish entitlement to service 
connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.312 due 
to claimed exposure to ionizing radiation 
under 38 C.F.R. § 3.311(b) and (2) 
explains the information or evidence 
needed to establish an effective date, if 
service connection for cause of the 
veteran's death is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA.

2.  After completion of 1 above, VA 
should develop the appellant's claim of 
entitlement to service connection for 
the cause of the veteran's death from 
esophageal cancer pursuant to the 
provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2005), beginning 
with a request to the National Personnel 
Records Center (NPRC) for morning reports 
during May and June 1946 for the H&S 
Company, 38th Engineer Battalion 
(Special) located at Sandia Base, 
Albuquerque, New Mexico and for medical 
records from the Los Alamos Hospital for 
the veteran for the same time period.  If 
morning reports or hospital records are 
found, VA should send another request to 
the Proponency of Preventive Medicine at 
Ft. Sam Houston, Texas to attempt to 
verify the veteran's participation at an 
accident, which took place at the Omega 
site lab in Pajarito Canyon on May 21, 
1946 and to provide an associated 
radiation dose estimate.  If records are 
unavailable or a dose estimate cannot be 
made, please have the provider so 
indicate.

3.  After completion of 1 and 2 above, 
and before sending the claims folder to 
the Under Secretary for Health for a 
preparation of a probable dose estimate, 
VA should obtain from the Internet, and 
associate with the claims folder, 
information related to the May 21, 1946 
incident at the following sites: 
http://www.childrenofthemanhattanproject.
org/FH/LA/Louis_Slotin_1.htm; 
http://www.lanl.gov/history/people/E_Grav
es.shtml; 
http://collections.ic.gc.ca/heirloom_seri
es/volume6/552-255.htm; 
http://www.roadtechs.com/rpchron.htm; 
http://en.wikipedia.org/wiki/Louis_Slotin
; and 
http://en.wikipedia.org/wiki/List_of_nucl
ear_accidents.

4.  After completion of 1, 2 and 3 above, 
VA should then forward the veteran's 
claims folder to the Under Secretary for 
Health for preparation of an estimate of 
the veteran's probable dose exposure to 
ionizing radiation in service, to include 
review of the hearing transcript, a May 
2002 comrade statement from Judge J. E. 
B., July 2002 statements from the 
appellant and her youngest daughter, and 
any information obtained on remand.  See 
38 C.F.R. § 3.311(a)(2)(iii) (2005).

5.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, VA should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2005) and complete 
such development.  Then, VA should 
determine whether the ionizing radiation 
claim requires any further review by the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(c) (2005).

6.  After completion of the above 
development, VA should readjudicate the 
issue of service connection for the cause 
of the veteran's death from esophageal 
carcinoma due to residuals of exposure to 
ionizing radiation.  If the determination 
remains adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

7.  After completion of the foregoing, VA 
should review the file and ensure that 
all of the directives of this REMAND have 
been carried out in full.  If not, VA 
should take any action necessary to 
ensure such compliance.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



